Citation Nr: 0112144	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Disagreement with the initial 20 percent rating assigned 
for the service-connected low back pain with degenerative 
disc disease.  

2.  Disagreement with the initial noncompensable rating 
assigned for the service-connected seborrheic dermatitis.  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1986 and from March 1987 to March 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the RO.  

A hearing was held in February 2001 before the undersigned 
Member of the Board at the RO.  



FINDING OF FACT

The veteran's service-connected seborrheic dermatitis is 
shown to be manifested by a disability picture that more 
nearly approximates that of exudation or itching involving an 
exposed surface; neither constant exudation or itching, 
extensive lesions, nor marked disfigurement has been shown.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected seborrheic dermatitis have been met. 38 
U.S.C.A. 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
4.1, 4.2, 4.7, 4.10, 4.118 including Diagnostic Codes 7806, 
7817 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Morton v. West, which held that the Secretary had 
no authority to provide assistance to a claimant whose claim 
was not "well grounded."  The bill also establishes a 
number of procedural requirements for VA in dealing with 
claims for benefits.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase 
for the service-connected skin disorder.  However, by virtue 
of the Statement of the Case, the veteran has been given 
notice of the evidence necessary to support his claim.  When 
the veteran testified at the hearing in February 2001, he was 
given notice of the evidence necessary to substantiate the 
claim.  At that hearing, the veteran did submit a private 
doctor's statement with a waiver of initial consideration by 
the RO.  The duty to obtain evidence was met at the time of 
the hearing pursuant to 38 C.F.R. § 3.103 (2000).  

A review of the record by the Board at this time also shows 
that the veteran has been afforded a VA examination in 
connection with the claim so that no further assistance in 
developing the facts pertinent to his claim is required.  

A careful review of the service medical records shows that, 
in August 1988, the veteran was seen for a rash on the wrist, 
big toes, dorsal foot area and palms and fingers of both 
hand.  The diagnosis was that of viral exanthem.  A September 
1995 entry noted a one year history of scaly red patches on 
the scalp only.  An examination revealed several 3 to 5 
centimeter patches on the scalp with scale and erythema.  The 
diagnosis was that of psoriasis vulgaris.  

On VA examination in March 1998, the veteran reported that, 
in 1991, he had developed a rash that was treated with 
shampoo and medication.  He indicated that the condition was 
confined to the scalp.  An examination of the skin revealed 
an area the size of a quarter with redness and scaling in the 
scalp above the right ear.  No other skin lesion was seen.  
The diagnoses included that of seborrheic dermatitis.  

In February 2000, he testified that his skin condition 
actually involved his hands, feet, groin, knee and elbow, in 
addition to his scalp.  He added that he was receiving 
ongoing treatment for the skin condition from Dr. Phillips 
and that the condition caused the skin to be itchy and 
painful and at times to crack and bleed.  He noted that his 
toenails also would become thick and crusty and turn a 
yellowish color.  He testified that he used topical 
medication and shampoo for the condition.  

At the hearing, he submitted a statement dated in February 
2001 from Dr. Phillips who noted that the veteran had 
psoriasis of the fingernails, toenails, elbows and knees that 
had caused a deformity of the nails.  It was noted that 
previous fungal cultures of the nails were negative.  It was 
indicated that he also had seborrhea dermatitis of the scalp, 
nasal folds and groin area.  It was noted that the veteran 
was being treated for both conditions with topical medication 
that maintained partial control but continued to have flares 
of psoriasis and seborrhea dermatitis.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The veteran's service-connected seborrheic dermatitis is 
rated under Diagnostic Code 7817 pertaining to dermatitis 
exfoliativa, which is evaluated the same as eczema under 
Diagnostic Code 7806.  

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions or 
marked disfigurement.  Finally, a 50 percent evaluation is 
assigned for ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance. 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Based on a review of the evidence of record including the 
findings on the VA examination of March 1998, the Board finds 
that the veteran's service-connected skin disorder is 
productive of a level of impairment that more nearly 
approximates that of exfoliation, exudation and itching 
involving an exposed surface sufficient to warrant the 
assignment of a 10 percent evaluation under Diagnostic Code 
7806.  The evidence of record shows that the veteran has 
reported areas on the scalp, hands, feet and groin which 
itch.  

The VA examination also noted an area of redness and scaling 
in the scalp above the right ear.  There is private medical 
evidence of seborrhea dermatitis of the scalp, nasal folds 
and groin area and other findings of psoriasis.  Hence, the 
preponderance of the evidence supports the assignment of an 
initial 10 percent evaluation for the service-connected skin 
disability.  

The Board finds that the preponderance of the evidence does 
not support the assignment of a rating greater than 10 
percent.  The medical evidence on review does not serve to 
establish that the veteran suffers from constant exudation or 
itching, extensive lesions or marked disfigurement related to 
the service-connected disability to support application of a 
higher rating on that basis.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected skin disorder 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds in this regard that, since 
service, the service-connected disability has been disabling 
to the extent as discussed hereinabove.  



ORDER

An increased rating of 10 percent for the service-connected 
skin disability is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



REMAND

The veteran seeks an increased rating for his service-
connected lumbar spine disability.  A careful review of the 
service medical records show that a magnetic resonance 
imaging spectroscopy (MRI) done in May 1995, revealed 
findings of extruded disc material at L4-L5 that was present 
in the left lateral recess and abutted the left L5 nerve root 
from the thecal sac.  There was also an extruded disc noted 
extending inferiorly from the L4-L5 level with disc material 
situated behind the upper aspect of the L5 vertebral body.  

A VA general medical examination was conducted in March 1998.  
It was noted that the claims file was not available for 
review.  The examiner noted that forward flexion of the 
dorsal lumbar spine was to 90 degrees and backward extension 
was performed normally.  It was indicated that there was pain 
on all range of motion.  The diagnosis included that of low 
back pain, degenerative joint disease.  No x-ray studies of 
the back were done as part of that examination.  

In January 2001, the veteran testified at the hearing that he 
was receiving ongoing private treatment for his back 
disability from Dr. Phillips.  He indicated that he had pain 
on movement of the back with limitation of motion associated 
with that pain.  He also testified that he had seen a 
specialist, Dr. Joffman, and that he had had a MRI 
approximately 6 to 8 months prior to the hearing.  
Reportedly, Dr. Joffman had suggested surgery for the back 
disability.  

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.  

The Board finds that the veteran should be afforded an 
additional VA examination to determine the current severity 
of the service-connected low back disability.  The March 1998 
VA examination was inadequate because the examiner did not 
comment on the degree of impairment in terms of the Rating 
Schedule.  See DeLuca v. Brown.  In addition, the RO should 
attempt to obtain the private medical records regarding the 
service-connected back disability prior to the VA examination 
being conducted.  

Finally, as noted, there has been a significant change in the 
law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all VA and 
private medical care providers who 
treated him for service-connected lumbar 
spine disability since March 1997.  The 
RO should also request that the veteran 
submitted signed authorizations for the 
release to the VA of the medical records 
of Drs. Phillips and Joffman.  
Thereafter, the RO should obtain all 
records identified by the veteran, to 
include all treatment records of Drs. 
Phillips and Joffman.  All records 
obtained must be associated with the 
claims file.

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected lumbar spine disability.  All 
indicated tests, including x-ray studies 
and range of motion testing of the lumbar 
spine, must be conducted.  Based on 
his/her review of the case, the examiner 
should comment on the extent of any 
intervertebral disc syndrome in terms of 
the Rating Schedule.  In addition, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
lumbar spine due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also describe the degree of any 
additional range of motion lost due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



